DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on June 29, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 11 through 13 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 2, 2020.

Claim Rejections - 35 USC § 103
Claims 4 and 7 through 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0326867 to Uesugi et al (hereinafter “Uesugi”) in view of the teachings of U.S. Publication 2008/0217459 to Wada (hereinafter “Wada”), U.S. Publication 2011/0072654 to Oyama et al (hereinafter “Oyama”), and U.S. Publication 2002/0184747 to Kuribayashi et al (hereinafter “Kuribayashi”).
Claim 4:  Uesugi discloses a component mounting apparatus, comprising: 
a component supply device (15, in Fig. 1) in which a feeder (150) is mounted, the feeder configured to convey in a feeding direction a carrier tape (145, in Fig. 3) that accommodates a component (W) to be mounted on a first board (G) which is a first board type of multiple board types, the feeder including a sprocket (153, in Fig. 4) configured to engage with the carrier tape, a tape driving device (153A, 155) to rotate the sprocket to drive the carrier tape engaged with the sprocket (e.g. ¶ [0037]), and a control section (250) configured to control the tape driving device; and 
a control device (210) configured to:
store component data [e.g. with storage unit 217] including information [no. of components that have been fed] to be mounted in production of each of multiple board types and information indicating a relationship between the number of components and the feeder (e.g. ¶ [0053]),
determine whether the component accommodated by the carrier tape is to be mounted on the first board (e.g. ¶ [0041]), and 
instruct the control section to discharge (rewind) the carrier tape when determined that the component accommodated by the carrier tape is not to be mounted on a second board [of the same type as the first board type] board based on the component data (e.g. no. of components (parts) fed or lack thereof, during rewind, see ¶¶ [0046], [0047]) ,
wherein when the control section is instructed to discharge the carrier tape, the control section controls the tape driving device to convey the carrier tape in a direction reverse to the feeding direction to a tape insertion port [top left surface or rear side of 151, in Fig. 7B] to make an end [top surface end of tape in Fig. 7A at sprocket] of the carrier tape reversely pass through [to the left of] the sprocket (e.g. in Fig. 7B, see ¶¶ [0057] to [0062]).
Claim 7:  Uesugi further discloses that the sprocket (153) is upstream of the tape insertion port in the feeding direction of the carrier tape (in Fig. 4 or 7B).
Uesugi does not appear to teach:  
1)  any details or any detailed structure of the feeder that includes a feeder main body and a tape insertion port; and 
2) that the control device is configured to store component data including information of component types; and 
3) that multiple board types include a second board with a second board type where the control device is configured to determine that the second board type is different from the first board type [all of which is required in Claim 4].  
Uesugi appears to mention components of one type (e.g. IC chip, ¶ [0035]) and multiple board types of the same board type.
Wada discloses an art-recognized equivalent component mounting apparatus (e.g. ¶ [0002]) that includes a feeder with structural details of a feeder main body (2, in Fig. 1) and a tape insertion port [left end of 2 in Fig. 1].
Claim 10:  Wada further discloses that the feeder main body includes additional details of an upper unit (2b, in Fig. 3) and a lower unit with a conveyance rail (on 2a, or in between 2a and 2b) on which the carrier tape is conveyed from an upstream [left] end to a suction position [right end, over 17, in Fig. 4b] at a downstream end, all of which contributes to feeding components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feeder of Uesugi by including the details of the structure of the feeder main body as taught by Wada, to house and guide the various parts of the feeder, e.g. tape, sprocket, etc., in achieving the same purpose of feeding components for mounting.
Oyama discloses an art-recognized equivalent component mounting apparatus that includes a feeder (2, in Fig. 4) and a control device (e.g. 80) that is configured to store component data including information of different component types (e.g. different IC chips, in Fig. 6) to be mounted in production of each of multiple board types and information indicating a relationship between the different component types and the feeder.  Oyama utilizes a bar code (58, in Fig. 5A) on a reel part and a bar code reader (56) to indicate the relationship of the different component types relative to the feeder, which provides the benefit of preventing a wrong insertion of supply tape to the feeder or apparatus (e.g. ¶¶ [0038] to [0040], [0045]).  The feeding and mounting of different types of components by Oyama allows the proper component type to be mounted on the circuit board with the right application (e.g. ¶ [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Uesugi by feeding and mounting more than one component type (e.g. different types of IC chips), as taught by Oyama, to provide the right application in mounting the proper component type on the circuit board.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Uesugi by storing information of different component types and indicating the relationship between the different component types and the feeder, as taught by Oyama, to prevent the wrong insertion of supply tape to the feeder and apparatus.  Such a modification to Uesugi can be done by at least adding a bar code to the reel part of the feeder and a bar code reader, as taught by Oyama, to provide the indicating relationship.
Claim 8:  Uesugi further discloses that the sprocket is a first sprocket in the feeding direction of the carrier tape.
Uesugi does not teach a plurality of sprockets [as required in Claim 8].
The component mounting apparatus of Oyama further discloses a component supply device (13) and a feeder (in Fig. 4) that includes a plurality of sprockets (e.g. 32, 43, 41) to drive a carrier tape (60).  
Claim 9:  Oyama further discloses that the plurality of sprockets includes a second sprocket (41 or 32) and a suction position (e.g. below 17) at which the component is suctioned is downstream of the second sprocket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Uesugi by adding a plurality of sprockets to the feeder, as taught by Oyama, to provide additional support and guidance when conveying the carrier tape.
Kuribayashi discloses an art-recognized equivalent component mounting apparatus (e.g. in Fig. 4) with many of the same features as Uesugi, including a component supply device with a feeder (116), that accommodates components (e.g. 5) to be mounted on multiple board types (e.g. 1) including a first board with a first board type, a control section (e.g. 22, in Fig. 2) configured to control a tape driving device (e.g. 116a) and a control device (e.g. 200, 202).  Kuribayashi discloses a transfer rail (115), which again is an equivalent transfer rail disclosed by Uesugi, to accommodate and transfer multiple board types of the first board type (A) and a second board type (B) (e.g. ¶ [0065]).   As part of the mounting operation (Figs. 1, 2), the control device (e.g. 200, 202) of Kuribayashi is configured to:
determine that the second board is different from the first board type (e.g. B and A) (e.g. ¶¶ [0065] – [0069]);
determine differences between the component types (e.g. P1, P2…Px, Py, etc.) mounted on the first board type and those mounted on the second board type (e.g. Fig. 5B, ¶ [0070]); and
determine whether the component accommodated by a carrier part (116) is to be mounted on the second board (e.g.¶ [0062]).
In view of these teachings of Kuribayashi , the control device of Uesugi can be modified by adding the necessary instructions and/or algorithm (as noted in the flowcharts) to allow components to be mounted on multiple board types that are different from each other, including the instructions of determining that the second board is different from the first board type, determining the differences between the component types mounted on the first board type and those mounted on the second board type, and determining whether the component accommodated by a carrier part is to be mounted on the second board.  Such a modification to Uesugi by Kuribayashi would allow the transfer of multiple board types (e.g. first and second), one after another, with different component types being mounted on each.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the control device Uesugi by adding the instructions and/or algorithm of Kuribayashi as previously discussed, to provide a greater variety in manufacturing that increases the types of boards and the types of components being mounted on the boards.

Response to Arguments
Applicants’ arguments [pages 5 to 7 of submission] have been fully considered, but have not been deemed to be found as persuasive.  Applicants’ urge that Uesugi and Oyama either alone or in combination, do not teach that the control device is configured to “determine that a second board type is produced…to the tape port insertion” (lines 12-23 of Claim 4). The control device of Uesugi has been modified in view of the teachings of Oyama (e.g. different component types) and Kuribayashi (e.g. different board types) as expressed above.  The additional teaching of Kuribayashi with the previous teaching of Oyama means that modified control device meets all of the necessary instructions (at lines 12-24 of Claim 4).  Moreover, the overall component mounting apparatus of Uesugi, as modified by Wada, Oyama and Kuribayashi, meets all of the limitations of Claim 4 as expressed in the new grounds of rejection above.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896